Citation Nr: 0423444	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral cataracts, claimed as residuals of chemical burns.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active duty service from September 1943 to 
March 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2003, a 
statement of the case was issued in April 2003, and a 
substantive appeal was timely received in June 2003.  In his 
June 2003 substantive appeal, the veteran indicated that he 
only wished to appeal the bilateral hearing loss issue, but 
he subsequently clarified that he wished to appeal the eye 
disability issue as well.  The RO has certified both issues 
to the Board.  

In August 2003, the veteran withdrew a hearing request.  


FINDINGS OF FACT

1.  By rating decision in March 1974, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral cataracts and residuals of chemical burns to eyes; 
the veteran filed a timely notice of disagreement, but he did 
not file a timely substantive appeal in response to a 
September 1975 statement of the case.

2.  In July 2001, the veteran requested that his claim of 
service connection for bilateral cataracts, claimed as 
residuals of chemical burns to right eye be reopened.  

3.  Certain evidence received since the March 1974 decision, 
when considered together with all of the evidence, both old 
and new, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.

4.  Chemical burns to the eye suffered during active duty 
service did not result in chronic disability.

5.  The veteran's current eye disabilities were not 
manifested during his active duty service or for many years 
thereafter, nor are his current eye disabilities otherwise 
related to such service.

6.  Any ear injury during the veteran's active duty service 
was acute and transitory and did not result in chronic 
hearing loss disability.  

7.  The veteran's current bilateral hearing loss was not 
manifested during his active duty service or for many years 
thereafter, nor is his current bilateral hearing loss 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  The March 1974 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
March 1974 rating decision, and the veteran's claim of 
entitlement to service connection for bilateral cataracts, 
claimed as residuals of chemical burns, has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  The veteran's bilateral cataracts, claimed as residuals 
of chemical burns, were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria regarding the claims on appeal.  The 
discussions in the rating decision, statement of the case and 
supplemental statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a December 
2001 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
 
The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the appealed issues in the December 
2001 VCAA letter, which was prior to the November 2002 rating 
decision on appeal.  Accordingly, the requirements the Court 
set out in Pelegrini have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA medical 
records and examinations.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims.
 
Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Bilateral cataracts, claimed as residuals of chemical burns

In a March 1974 rating decision, the RO denied the veteran's 
service connection claims for bilateral cataracts and 
residuals of chemical burns to eyes.  The veteran initiated 
an appeal with a notice of disagreement.  However, he did not 
complete the appeal with a timely substantive appeal in 
response to a September 1975 statement of the case.  The 
March 1974 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted, 
which is neither cumulative nor redundant, and bears directly 
and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the November 2002 rating decision was received in July 
2001, the new version of 38 C.F.R. § 3.156(a) does not apply 
in this case. 

The Board notes that the November 2002 rating decision 
appeared to have determined that new and material evidence 
had been received and the claim reopened.  The RO then 
proceeded to deny the claim on the merits.  Regardless of 
whether the RO reopened the claim, however, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must review the RO's determination as 
to whether there is new and material evidence to reopen the 
claim for service connection for bilateral cataracts.  Thus, 
the Board has recharacterized the issue as stated on the 
cover page.

Evidence of record received since the March 1974 rating 
decision includes private medical records dated July 2000 and 
received March 2002 from Dr. D.G., which diagnosed the 
veteran in the right eye with corneal scar OD (herpes 
simplex), an anterior chamber intraocular lens, a vitreous 
floater and posterior pseudophakia in the left eye.  This 
evidence is new because it was not of record at the time of 
the March 1974 decision, and it is material in that it shows 
eye disabilities.  Therefore, the Board finds that new and 
material evidence has been received.  Thus, the claim for 
entitlement to service connection for bilateral cataracts, 
claimed as residuals of chemical burns, has been reopened.  

The veteran claims his eyes were gassed during service in 
1944 while he was undergoing training for overseas 
assignments.  He claims that Lewisite gas went into his right 
eye and has caused blindness in that eye for the last 20 
years.  Service medical records indicate that in January 1944 
the veteran was treated for Lewisite in eyes.  In other 
words, the fact of the injury is documented in service 
records.  A military examiner found the veteran had cornea 
erosion of right from chemical burn and edemas of the upper 
lid.  An undated record indicated 20/20 vision.  The 
veteran's March 1946 separation examination from service 
indicated that the veteran had slight eye trouble due to a 
Lewisite burn sustained in January 1944 in Oklahoma.  His 
vision was evaluated as 20/20 bilaterally at the time of 
examination.  

A January 1974 private medical record from Dr. E.R. notes 
that there was injury to corneal tissue by Lucite gas during 
service.  It was reported that scar tissue cut transmission 
of light to a moderate degree.  The veteran complained of 
blurred vision.  The diagnosis was moderate hyperopia, 
presbyopia, and mild to moderate corneal scar tissue.  A 
subsequent March 1974 VA examination revealed that the 
veteran had cataracts which accounted for his visual 
symptoms, but there was no evidence of scarring from his 
injury.  A June 1975 VA exam indicated a provisional 
diagnosis showing gas burn to both eyes with bilateral 
cataracts.  Private treatment records from Dr. R.W. from May 
1996 to February 2001, received in August 2002, diagnosed the 
veteran with pseudophakia.  Private treatment records dated 
July 2000 and received March 2002 from Dr. D.G. diagnosed the 
veteran in the right eye with corneal scar OD (herpes 
simplex), an anterior chamber intraocular lens, a vitreous 
floater and posterior pseudophakia in the left eye.  

VA treatment records from July to October 2001 reveal a 
history of poor vision in the right eye, blindness in right 
eye, in-service injury and bilateral cataract surgery in 
1982.  

In September 2002, the veteran was afforded a VA eye 
examination.  The examiner indicated that he reviewed the 
claims folder during the examination.  In reporting the 
veteran's history, he noted that during the March 1974 VA 
examination the veteran's best correct visual acuity was 
20/30 in the right eye and 20/40 in the left eye and that a 
subsequent exam in 1975 showed visual acuities of 20/50 in 
the right eye and 20/60 in the left eye.  The veteran 
reported that since his cataract surgery in 1982 he had 
experienced poor vision in the right eye.  The September 2002 
examiner noted that during a March 2002 VA examination, the 
veteran demonstrated diffuse corneal decompensation of the 
right eye which was thought to be secondary to pseudophakic 
bullous keratopathy with a possible component of herpes 
simplex keratopathy.  

Upon physical examination during a September 2002 VA 
examination, the examiner reported that the veteran had 
corrected visual acuity of 20/400 in the right eye and 20/25 
in the left eye.  The diagnosis was corneal decompensation 
with scarring of the right eye, pseudophakia in both eyes, 
macular degeneration of both eyes.  The examiner opined that 
more likely than not the etiology of corneal decompensation 
with scaring of the right eye was pseudophakic bullous 
keratopathy.  The examiner commented that there may be a 
component of herpetic keratopathy based on the history.  
However, the examiner opined that more likely than not the 
corneal scarring of the right eye was not a complication of 
the injury that the veteran sustained in 1944 while in 
service.  The examiner reiterated that the 1974 and 1975 
examinations documented no corneal scarring or other corneal 
abnormality of either eye.  The examiner stated that there 
was insufficient evidence to support a relationship between 
the chemical burn in 1944 and the current corneal 
decompensation.  He noted that the right eye has an anterior 
chamber intraocular lens, and corneal decompensation was a 
well-known complication of this type of lens.  The examiner 
stated that there was also a history of herpes keratitis 
which may also contribute to corneal opacification.  The 
examiner further stated that more likely than not the 
occurrence of a herpetic infection of the right eye is 
unrelated to the history of chemical trauma of the right in 
eye in 1944.  The examiner stated that the exact ideology of 
cataracts in the veteran's case was unknown.  The examiner 
stated that pseudophakia resulted from cataract surgery of 
both eyes and more likely than not the development of 
cataracts and macular degeneration was due to advancing age.  
The examiner stated that the exact ideology of macular 
degeneration was unknown.  The examiner asserted that there 
may also be contributing environmental, nutritional and or 
hereditary factors.  The examiner concluded that macular 
degeneration more likely than not was not a complication of 
chemical eye trauma in 1944.  

The veteran in an October 2003 statement indicated that there 
is a private treatment record for his eyes from Dr. Reckexy 
dated in 1974 or in 1975 that has not been considered.  
However, the record appears to be in the file because the 
claims folder includes a January 1974 record from an 
optometrist, Dr. Eleana A. Reckrey, which was discussed 
earlier.  Although the veteran provided a different spelling 
of the doctor's name it appears that it was the same doctor.  
In March 2002 a statement was received from the veteran's 
wife of 55 years, where she indicated that the veteran has 
not been able to see out of his right eye.  

The record supports the fact of the chemical burns during 
service.  However, the preponderance of the evidence is 
against a finding that the chemical burns resulted in chronic 
eye disability.  The Board believes it significant that no 
eye abnormalities were noted at the time of separation 
examination in March 1946, and visual acuity was reported to 
be 20/20 bilaterally at that time.  Moreover, a 1974 VA 
examiner found no evidence of any residual scarring due to 
the inservice injury.  

The Board acknowledges that there are several medical records 
which appear to suggest that there are residuals of the 
chemical burn.  However, the September 2002 VA examination 
was accomplished to obtain clear opinions as to medical 
causation.  The Board finds it significant that the VA 
examiner during the September 2002 VA examination found that 
it is more likely than not that the veteran's eye 
disabilities are not related to service.  The examiner 
referred to several possible causes for the veteran's current 
eye disorders, but the examiner's clear opinion was that 
there was no relationship to the burns during service.  The 
examiner's opinions were based not only on examination of the 
veteran, but also on a review of the entire medical records.  
Neither the veteran, his representative, nor the Board is 
competent to render opinions as to medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Board 
finds the September 2002 VA examination opinions to be 
persuasive.  Thus the Board is compelled to find that the 
preponderance of the evidence is against findings that the 
veteran has eye disabilities related to service.  

Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that during service he had a concussion 
in his left ear caused by mortar fire in northern France.  In 
particular in his June 2003 appeal he claims his left eardrum 
burst from mortar shell and he was not able to seek treatment 
from a medic.  Service medical records are negative as to any 
hearing disorder.  The veteran's March 1946 separation 
examination showed whispered voice hearing as 15/15 
bilaterally.  There were no ear abnormalities indicated.  

A March 1974 VA medical exam indicated the veteran ears were 
normal.  Private treatment records for hearing loss dated in 
November 1989 were received in June 2003.  VA treatment 
records from July 2001 to October 2001 also indicate 
treatment for hearing loss.  In May 2002 the veteran was 
afforded a VA audiological examination.  VA audiometric 
examination conducted in connection 



with the veteran's claim showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
50
60
55
60
LEFT
XX
50
65
65
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The diagnoses were bilateral high frequency sensorineural 
hearing loss and bilateral constant tinnitus.  The examiner 
opined that it is more likely than not that the tinnitus and 
hearing loss were age-related.  He further stated that it was 
less likely than not that the veteran's current hearing loss 
and tinnitus were related to service.  The examiner noted 
that this was primarily due to the notation made at the time 
of the veteran's separation from service that his hearing was 
normal.  

In sum, after considering the evidence of records, the Board 
is compelled to find that the preponderance of the evidence 
is against a finding that the veteran's hearing loss related 
to service.  The Board finds it significant that trained 
medical personnel found that the veteran's hearing was normal 
at the time of separation.  In light of the negative 
separation examination finding together with the lack of any 
persuasive evidence of hearing loss for many years after 
service, the Board must assume that any in-service injury as 
claimed by the veteran was acute in nature and had resolved 
by the time he underwent physical examination prior to 
separation from service.   

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



